Title: To Thomas Jefferson from William Russell, 6 February 1826
From: Russell, William
To: Jefferson, Thomas


Sir
Boston
Feby 6th 1826
Presuming on Your interest in whatever concerns education I forward You No 1 of a Journal devoted exclusively to this subject with a respectful request for Your patronage and influence in its favor. Any pamphlet or other publication containing information respecting the Virginia University will be exceedingly acceptable.Permit me sir to embrace this opportunity of presenting my acknowledgements for Your favorable attention to a letter on preparatory schools which I addressed to You from New-Haven when engaged in teaching there.I am Sir With the utmost respect Your obedient servantWm Russell